Citation Nr: 0916434	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-35 530	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased (compensable) rating for left ear 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1966 to November 
1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

In September 2008 the Board remanded the Veteran's claim to 
the RO/AMC.  The purpose of this remand was to accomplish 
additional development, specifically providing a new 
examination for the Veteran's claimed hearing loss.  The 
requested development has been completed to the extent 
possible and no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  The Veteran failed to report for a scheduled VA 
examination in December 2008, evidence from which may have 
been material to the outcome of this claim.

2.  Audiometric testing reveals that the Veteran's service-
connected left ear hearing loss is no worse than Level IX 
hearing.


CONCLUSION OF LAW

The criteria for a compensable initial rating for hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic 
Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated May 2004, 
June 2005, June 2006 and October 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This holding requires the Secretary to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Id.  This notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the Sanders case, the United States Court of Appeals for 
the Federal Circuit held that any errors by VA in providing 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Instead, the federal circuit held in 
Sanders that all notice errors are presumed prejudicial and 
require reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant; (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, consideration 
should also be given to whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicator section 5103(a) 
notice error non-prejudicial.  Id.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
Veteran was advised of the relevant regulations by the 
September 2005 Statement of the Case.  He did not ask that 
further guidance be provided, and, being represented, has had 
access to information regard the VA rating system.  Thus any 
deficiencies under Vazquez-Flores must be considered harmless 
error.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

The Veteran essentially contends that the current evaluation 
for his left ear hearing loss does not accurately reflect the 
severity of that condition.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected condition adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify various disabilities and the criteria for 
specific ranges.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinksi, 1 Vet. App. 589 (1991).  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinksi, 1 Vet. App. 589 (1995).  When 
an initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran was originally granted entitlement to service 
connection for left ear hearing loss in an April 1969 rating 
decision and was assigned a noncompensable rating.  The 
noncompensable rating was continued in rating decisions from 
March 1980, December 1996 and May 1999.  In June 2004 the 
Veteran once again applied for an increased rating for his 
left ear hearing loss.  In September 2004 the RO continued 
the noncompensable rating and the Veteran appealed that 
determination in October 2005.  

Service-connected hearing loss is rated under Diagnostic Code 
6100.  See 38 C.F.R. § 4.85 (2007).  Generally, hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness.  The numeric designation of 
impaired hearing, Levels I through XI, is determined for each 
ear by intersecting the vertical column appropriate for the 
puretone decibel loss and the horizontal row appropriate to 
the percentage of speech discrimination on Table VI.  See 
38 C.F.R. § 4.85.  Table VII is then used to determine the 
compensation rate by combining the Roman numeral designations 
for hearing impairment in both ears.

Table VIA may alternately be used for certain exceptional 
patterns of hearing impairment.  For example, when the 
puretone threshold at each of the four specified frequencies 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2007).  The resulting levels 
of hearing impairment for each ear will then be applied to 
Table VII.

When service connection is only in effect for hearing loss in 
one ear, the non-service-connected ear will generally be 
evaluated in Table VII as if it had been assigned a Level I 
hearing impairment designation.  38 C.F.R. § 4.85(f).  
However, compensation is payable for hearing loss in both 
ears as if both disabilities were service-connected if (1) 
hearing impairment in the service-connected ear is 
compensable to a degree of 10 percent or more; (2) hearing 
impairment in the non-service-connected ear, as measured by 
audio thresholds or speech discrimination scores, meets the 
criteria to be considered a disability under 38 C.F.R. 
§ 3.385; and (3) the nonservice-connected disability is not 
the result of the veteran's own willful misconduct.  
38 C.F.R. § 3.383(a)(3).  

There are two VA audiological examinations of record.  At the 
time of the May 2004 examination report, the Veteran's left 
ear puretone thresholds were 25, 65, 75 and 85, for an 
average of 63 decibels, and his speech discrimination score 
was 64 percent.  His right ear puretone thresholds were 20, 
50, 60 and 60, for an average of 48 decibels, and his speech 
discrimination score was 84 percent.  

The Board notes that the audio thresholds for this 
examination do not meet the exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86.  Therefore, the Veteran's 
audio threshold and speech recognition scores will be applied 
to Table VI and not Table VIA.

As noted above, the puretone threshold average for the 
Veteran's left eat is 63 decibels and the speech 
discrimination score is 64 percent.  When combined on Table 
VI, these numbers produce a Level VI designation of hearing 
impairment.  The Veteran's non-service-connected right ear 
will receive a Level I designation, as the puretone and 
speech recognition scores do not satisfy the disability 
criteria of 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.383(a)(3).  
When combined on Table VII, the Level VII designation of the 
left ear and the Level I designation of the right ear result 
in a noncompensable disability rating.

According to the latest VA audiometric evaluation in July 
2005, the Veteran's left ear puretone thresholds were 30, 65, 
80 and 75, for an average of 63 decibels, and his speech 
discrimination score was 40 percent.  His right ear puretone 
thresholds were 15, 55, 65, 65 and 50, for an average of 50 
decibels, and his speech discrimination score was 92 percent.  

The Board notes that the audio thresholds for this 
examination also do not meet the exceptional pattern of 
hearing impairment under 38 C.F.R. § 4.86.  Therefore, as 
before, the Veteran's audio threshold and speech recognition 
scores will be applied to Table VI and not Table VIA.  When 
combined on Table VI, the Veteran's left ear puretone 
threshold and speech discrimination score produces a Level IX 
designation of hearing impairment.  Again, the Veteran's non-
service-connected right ear will receive a Level I 
designation, as the puretone and speech recognition scores do 
not satisfy the disability criteria of 38 C.F.R. § 3.385.  
See 38 C.F.R. § 3.383(a)(3).  When combined on Table VII, the 
Level IX designation of the left ear and the Level I 
designation of the right ear again result in a noncompensable 
disability rating.  

The Board has reviewed a report of an August 2005 private 
audiological examination conducted by ENT Associates of NY 
that was submitted by the Veteran in October 2005. The Board 
notes that this test was not done using the Maryland CNC, the 
standard by which VA measures speech discrimination.  See 
38 C.F.R. § 3.385 (2008).  As such, the speech discrimination 
scores reported cannot be applied to Table VI.

In September 2008 the Board remanded the claim for further 
development.  The Veteran was scheduled for a VA audiological 
examination in December 2008 and was notified of the 
examination by mail.  The Veteran failed to report for this 
examination.  The Board finds that no further action is 
necessary and will decide the claim based on the evidence 
currently of record.  The law provides that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original service claim, the claim shall be rated on 
the evidence of record.  See 38 C.F.R. § 3.655(b).  The 
evidence of record in this case fails to shown that the 
Veteran's left ear hearing loss has caused marked 
interference with his employment beyond that interference 
contemplated in the assigned rating, and the Veteran has 
never been hospitalized for this disability.  Therefore, in 
the absence of evidence of an exceptional disability picture, 
referral for consideration of an extraschedular evaluation is 
not warranted.  See 38 C.F.R. § 3.321 (2008).

Furthermore, as mentioned above, where the appeal arises from 
the original assignment of a disability evaluation following 
an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id at 
126.  Here, the Board finds that a noncompensable rating is 
applicable during the entire period contemplated by this 
appeal. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the Veteran's claim for a compensable rating for his 
left ear hearing loss.  Accordingly, a higher evaluation is 
not established. 


ORDER

Entitlement to a compensable initial rating for service-
connected right ear hearing loss is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


